Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Steven O’Donnell on March 1, 2022.
The application has been amended as follows:
IN THE CLAIMS
3. (Currently Amended) A tool for pulling tent stakes inserted into the ground in which a tent stake comprises an insertable length, a primary diameter, an outer surface, a top flange, a bottom flange, and an inter-flange length, and in which said tool comprises a first portion, a second portion, and at least one hydraulic hose connecting said first portion to said second portion;
said first portion comprising an engine, a hydraulic pump, and a hydraulic fluid reservoir;
said second portion comprising a hydraulic piston and a rotating handle;
said hydraulic piston comprising a longitudinal axis, a transverse axis, a top, a bottom, a cylinder, and a piston rod; 

said piston rod comprising an outer surface, a top, and a bottom; 
said outer surface of the piston rod having a diameter smaller than the diameter of the inner surface of the cylinder; 
said bottom of the piston rod bottom further comprising a foot portion, parallel to the transverse axis of the hydraulic piston; 
said piston rod capable of extending from the cylinder by a maximal stroke length; 
said first claw being located near the bottom of the cylinder, and comprising a platform and gap in said platform shaped to form a collar surrounding approximately half of the outer surface of the tent stake, said gap also being smaller than the top or bottom flange of the tent stake; 
said second claw being located near the top of the cylinder, and comprising a platform and gap in said platform shaped to form a collar surrounding approximately half of the outer surface of the tent stake, said gap also being smaller than a flange of a tent stake; 
said first claw and said second claw being separated by an inter-claw distance;
said inter-claw distance being approximately the same as the maximal stroke length; 
said inter-claw distance being approximately half of the tent stake insertable length; and
wherein the rotating handle comprises a switch activated by the rotating handle and configured to actuate the piston rod.
4. (New) The tool of Claim 3 in which said the shape of the gap of the platform of the first claw is complimentary to the shape of the tent stake such that the tent stake can fit within said gap and, when so positioned approximately half of the outer diameter of the tent stake contacts said platform.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a tool for pulling tent stakes as claimed. The difference between the prior art and claimed invention being the recited rotating handle with a switch for activating and actuating the piston rod to extend and retract to pull said tent stakes.  For the above reasons, the claims overcome the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/           Primary Examiner, Art Unit 3723